Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 27, 2022

The Court of Appeals hereby passes the following order:

A22D0382. PATRICK LONGWORTH v. VICTOR WARREN PROPERTIES
    LLC.

      Patrick Longworth seeks discretionary review of the magistrate court’s writ of
possession. We lack jurisdiction.
      “The only avenue of direct appeal available from [a] magistrate court judgment
is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the
state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991). Accordingly, this Court may address magistrate court matters only if they
already have been reviewed by the state or superior court. See Baker v. G. T., Ltd.,
194 Ga. App. 450, 451 (3) (391 SE2d 1) (1990); Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990). Absent any order
from the state or superior court, we are unable to consider this appeal.1




      1
         In his application materials, Longworth includes a notice of appeal, dated
April 21, 2022, in which he purports to appeal from the magistrate court to Fulton
County Superior Court, but the application materials contain no court order from the
state or superior court.
      Accordingly, this application is hereby DISMISSED.2

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/27/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        We also note that Longworth failed to submit a file-stamped copy of the order
he seeks to appeal, making it impossible for this Court to determine if his application
is timely. See Court of Appeals Rule 31 (c) (requiring discretionary applications to
contain a stamped “filed” copy of the trial court’s order); OCGA § 44-7-56 (providing
that appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered). The order submitted by Longworth bears a file stamp, but the
file stamp appears to indicate the date that the application to execute the writ of
possession was filed in the magistrate court, not the date the magistrate court entered
the writ of possession. Consequently, on May 5, 2022, we ordered Longworth to
supplement his application within ten days with a stamped “filed” copy of the order
to be appealed and indicated that failure to comply with this directive would result
in dismissal of the application. Longworth failed to comply with our May 5 order.